DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 23-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/2/22.
Pending claims 1-22 are examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, “on the basis” is not clear if this is required of the claim.  Clarification is required.  
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.  Claim 1 recites a building code “EN 317 1993”.  This is not clear as to the limitations which it encompasses and should be removed.
Claims 2-22 are rejected for depending from claim 1.
Regarding claim 9, the decorative layer being a hardwood on the top of the decorative layer is confusing as it seems the hardwood is the layer or hardwood is added to the top of the layer.  Clarification is required.
Regarding claim 16, “a possible relief” is not clear since being possible is not a positive recitation of the limitation.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No.10,472,833. Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant application is an obvious variation of ‘833 in that what is claimed is a floor panel with substrate, veneer, hard particles, bevels, decorative surfaces, thermosetting resins, transparent surfaces, polyurethane materials and impregnated sheets. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10, 11, 13-17 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. US 2009/0155612 to Pervan et al.
Regarding Claim 1, Pervan discloses a floor panel (Figs  1a-1d, 10a) with a substrate (6) and provided thereon decorative layer of wood veneer (5) having a thickness of 1 millimeter or less [0132, 0190], wherein said decorative layer is provided on the substrate by means of a layer on the basis of thermosetting resin situated between the substrate and the decorative layer [0132, 0190] (Figs 1d, 10a).  Pervan does not specifically disclose the substrate having an average density of more than 750 kg/m3 in the referenced embodiments.  However, in a separate description, Pervan does disclose floorboards having a density of more than 900 kg/m3 [0160].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the density of the floor panel as disclosed by Pervan to be more than 900 kg/m3, since as Pervan states in paragraph 0160 that it will be very moisture and impact resistant.  Regarding the swelling, this is not particularly disclosed.  However, Pervan discloses the basic claim structure of the instant application.  Applicant fails to show criticality for specifically claimed dimensions of swelling, therefore it would have been an obvious design choice to use the dimensions such as specified in these claims.  The reduction od swelling would be needed to help maintain the original shape of the panel.
Regarding claim 2, the veneer is less than 1 mm [0132].
Regarding claim 3, Pervan discloses the basic claim structure of the instant application but does not disclose the veneer as between .3-1 mm.  Applicant fails to show criticality for specifically claimed dimensions, therefore it would have been an obvious design choice at the time of the invention to use the dimensions such as specified in these claims.  The use of a thicker veneer would create a stronger flooring with less wear.
Regarding claim 4, Pervan discloses the floor panel as described above, wherein said substrate, at the surface where the decorative layer is situated, has a density of more than 900 kilograms per cubic meter [0160].  
Regarding claim 5, Pervan discloses the floor panel as described above, wherein said substrate is a wood fiberboard of an HDF type [0160, 0190].
Regarding claim 6, Pervan discloses the floor panel as described above, wherein said thermosetting resin relates to melamine-based resin [0049, 0132].
Regarding claim 7, the substrate (6) is between 5 and 15 mm [0207].
Regarding claim 8, Pervan discloses the floor panel as described above, wherein said wood veneer has a thickness between 0.3 and 1 millimeters [0190].
Regarding claim 10, Pervan discloses the floor panel as described above, wherein said wood veneer is at least partially impregnated by means of said thermosetting resin [0132] (Fig 1d).
Regarding claim 11, Pervan discloses the floor panel as described above, wherein said decorative layer comprises a transparent or translucent surface material (13) at the surface [0132] (Fig 1d).
Regarding claim 13, Pervan discloses the use of polyacrylate [0274] for floor panels.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use such a material for use as a translucent surface material.
Regarding claim 14, Pervan discloses the floor panel as described above, wherein the transparent or translucent surface material is at least obtained on the basis of said thermosetting resin [0132].
Regarding claim 15, Pervan discloses the floor panel as described above with thermosetting resin which includes wear-resistant particles [0161], [0132], [0138].  
Regarding claim 16, as best understood, Pervan discloses a possible relief of a wooden surface.
Regarding claim 17, Pervan discloses lower edges (see lower edges, fig. 8c) with the veneer (5) extending over the substrate (6), and over the lower edges of the substrate (see overhang of 5).
Regarding claim 19, Pervan discloses the floor panel as described above, wherein said layer on the basis of thermosetting resin extends uninterruptedly underneath the entire wood veneer (Fig 10a).
Regarding claim 20, Pervan discloses the floor panel, on at least two opposite edges, provided with coupling means allowing that two of such floor panels can be coupled to each other in a vertical direction perpendicular to the plane of the coupled panels and in a horizontal direction in this plane and perpendicular to the respective edge (Figs 13a-13k).  
Regarding claim 21, Pervan discloses short edges being male parts (fig. 13a-13k) and female parts, the coupling of said parts inherently capable of being accomplished in a downward vertical manner (fig. 13g) and locking in a vertical direction as a result of cooperating protrusions and recess (tongue and groove) formed by a resilient element (9 and 9a) in the female coupling part (when assembled fig. 13j).
Regarding claim 22, Pervan discloses the floor panel as described above, wherein on the bottom side of the substrate a backing layer (7) is provided, on the basis of a paper sheet impregnated with resin [0071, 0190].

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. US 2009/0155612 to Pervan et al in view of U.S. Patent Publication No. 2009/0193748 to Boo et al.
Regarding claim 9, Pervan does not disclose the use of hardwood.  Boo discloses a floor panel and the use of hardwood [0173].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pervan by using a hardwood in order to increase aesthetics or to provide a more natural surface.
Claim(s) 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. US 2009/0155612 to Pervan et al in view of U.S. Patent Publication No. 2013/0305649 to Thiers.
Regarding claim 12, Pervan does not disclose the use of a UV hardener.  Thiers discloses a floor panel and the use of UV hardening [0132].  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pervan by using UV hardening in order to speed production.
Regarding claim 18, Pervan does not disclose a bevel with veneer extending over.  Thiers discloses such a structure (fig. 23: 8).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Pervan by using such a system in order to create a tighter fit between panels.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571)272-6846. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633